 


110 HJ 18 IH: To redeploy U.S. forces from Iraq.
U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
110th CONGRESS 
1st Session 
H. J. RES. 18 
IN THE HOUSE OF REPRESENTATIVES 
 
January 17, 2007 
Mr. Murtha (for himself, Mr. Wu, Mr. Brady of Pennsylvania, Ms. Waters, Mr. Doyle, Mr. Capuano, Mr. Moran of Virginia, Ms. Kaptur, Ms. Lee, Mr. Doggett, Mr. Holt, Mr. Olver, Ms. McCollum of Minnesota, Mr. Blumenauer, Ms. Zoe Lofgren of California, Ms. Corrine Brown of Florida, Mr. Al Green of Texas, Mr. Nadler, Mr. Farr, Mr. Thompson of California, Mr. Filner, Mr. Markey, Mr. Allen, Mr. Michaud, Ms. Schakowsky, Mr. Weiner, Mr. Patrick Murphy of Pennsylvania, Mr. McDermott, Ms. Slaughter, Mr. Clay, Ms. Watson, Mr. Rothman, Mr. Hinchey, Mr. Mollohan, Mr. Honda, Mrs. Maloney of New York, Ms. Jackson-Lee of Texas, Ms. Matsui, Mr. Visclosky, Mr. Kucinich, Mr. Payne, Mrs. Capps, Mr. Becerra, Ms. Baldwin, Mr. George Miller of California, Mrs. Jones of Ohio, Mr. Meeks of New York, Mr. Meehan, Mr. Lewis of Georgia, Mr. Rush, Mr. Udall of New Mexico, Mr. Rangel, Mr. Clyburn, Mr. Ryan of Ohio, Mr. Meek of Florida, Mrs. Christensen, Mr. Frank of Massachusetts, Mr. Larson of Connecticut, Mr. Gutierrez, Mr. Cummings, Mr. Baca, Ms. Solis, Mr. Pascrell, Mr. Stark, Mr. Delahunt, Mr. Fattah, Mr. McGovern, Mrs. Napolitano, Mr. Neal of Massachusetts, Ms. Moore of Wisconsin, Mr. Pallone, Ms. Eshoo, Ms. Velázquez, Mr. Jackson of Illinois, Mr. Kanjorski, Mr. Wynn, Ms. Eddie Bernice Johnson of Texas, Mr. Welch of Vermont, Ms. Norton, Mr. Rahall, Mr. Grijalva, Mr. Loebsack, Ms. Kilpatrick of Michigan, Ms. Carson, Mr. Bishop of New York, Ms. Hirono, Mr. Pastor, and Mr. Yarmuth) introduced the following joint resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
JOINT RESOLUTION 
To redeploy U.S. forces from Iraq. 
 
 
Whereas Congress and the American people have not been shown clear, measurable progress toward establishment of stable and improving security in Iraq or of a stable and improving economy in Iraq, both of which are essential to promote the emergence of a democratic government; 
Whereas additional stabilization in Iraq by U.S. military forces cannot be achieved without the deployment of hundreds of thousands of additional U.S. troops, which in turn cannot be achieved without a military draft; 
Whereas more than $471 billion has been appropriated by the United States Congress to prosecute U.S. military action in Iraq and Afghanistan; 
Whereas, as of the drafting of this resolution, 3,026 U.S. troops have been killed in Operation Iraqi Freedom; 
Whereas U.S. forces have become the target of the insurgency; 
Whereas, according to recent polls, over 91 percent of Sunni Iraqis and 74 percent of Shiite Iraqis want the U.S. forces out of Iraq; 
Whereas polls also indicate that 61 percent of the Iraqi people feel that the attacks on U.S. forces are justified; and 
Whereas, due to the foregoing, Congress finds it evident that continuing U.S. military action in Iraq is not in the best interests of the United States of America, the people of Iraq, or the Persian Gulf Region, which were cited in Public Law 107–243 as justification for undertaking such action: Now, therefore, be it  
 
That: 
1.The deployment of United States forces in Iraq, by direction of Congress, is hereby terminated and the forces involved are to be redeployed at the earliest practicable date. 
2.A quick-reaction U.S. force and an over-the-horizon presence of U.S. Marines shall be deployed in the region. 
3.The United States of America shall pursue security and stability in Iraq through diplomacy. 
 
